Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  158410 & (86)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158410
                                                                    COA: 334744
                                                                    Wayne CC: 15-005480-FC
  DAMON EARL HOUSTON,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 24, 2018 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion to remand
  and/or to expand the record is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 2, 2019
         p0325
                                                                               Clerk